DETAILED ACTION
Allowable Subject Matter
1.	Claims 1-4, 6, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record fairly teaches a track assembly comprising the structure required by independent claim 1.  Specifically, the claimed invention is directed towards a track segment with a channel for holding a rolling object, and first and second connectors each comprising embedded magnets. The first and second connector are slidable onto a first and second ends of the track. Moreover, a front face of the first connector comprises a female registry feature that receives a male registry feature positioned on a front face of the second connector. This combination of elements allows track assemblage on a vertical surface, wherein the registries of the connectors help attach the two together in building track segments into a larger track and supporting additional shear force while staying attached. One having ordinary skill in the art would not have found it obvious to modify a traditional assembly in the manner as claimed without the aid of applicant's specification.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
2.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Chan et al. (US Pub. No. 2014/0206256).   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DAVID DENNIS whose telephone number is (571)270-3538.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571) 270 4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael D Dennis/
Primary Examiner, Art Unit 3711